Citation Nr: 1708714	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for coronary vasospasm.

6.  Entitlement to an initial rating in excess of 20 percent for low back spinal fusion.

7.  Entitlement to an initial rating in excess of 10 percent for cervical fusion.


REPRESENTATION

Appellant represented by:	   John A. Fielding, III, Esq.
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1992, November 2003 to March 2004, and March 2005 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

During the course of the Veteran's appeal, the RO granted service connection for residuals of inguinal surgery, to include scars, gastroesophageal reflux, and hypertension, representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

The issues of entitlement to service connection for bilateral knee disability, coronary vasospasm and allergic rhinitis, as well as the claims for increased rating for lumbar and cervical spine disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Bilateral carpal tunnel syndrome had its onset in service.

2.  Anemia had its onset in service.



CONCLUSIONS OF LAW

1. Bilateral carpal tunnel syndrome was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Anemia was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claims for service connection for bilateral carpal tunnel syndrome and anemia, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes anemia and organic diseases of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including anemia and organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board notes that a portion of the Veteran's service treatment records are unavailable, as records from his periods of active service from 1982 to 1992 and from 2003 to 2004 have not been associated with the claims file.  In a June 2010 formal finding on the unavailability of service treatment records, VA indicated that the requests for service treatment records sent to the Veteran's Reserves unit as well as the National Personnel Records Center and Records Management Center were negative or received no response.  The Veteran was also asked to submit these records and did not respond.  

The United States Court of Appeals for Veterans Appeals (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A. Bilateral Carpal Tunnel Syndrome

The Veteran contends that he is entitled to service connection for bilateral carpal tunnel syndrome, which he alleges was incurred during active service.

As noted, the Veteran's service treatment records for his first two periods of active duty are not available.  With respect to the period from 2005 to 2009, private treatment records dated during this time period reflect that the Veteran was seen for complaint of bilateral upper extremity pain in July 2006.  Possible carpal tunnel syndrome was indicated.

He underwent electrodiagnostic studies in August 2006, at which time he was assessed with bilateral mild carpal tunnel syndrome.

The Veteran underwent left carpal tunnel release in October 2006 and subsequently underwent right carpal tunnel release in November 2006.

On VA examination in May 2010, the Veteran reported that he underwent carpal tunnel surgery in 2006, but he had residual pain in both hands.  After physical examination, the examiner diagnosed bilateral carpal tunnel surgery.

In sum, the record reflects diagnosis and surgical treatment for bilateral carpal tunnel syndrome during a period of active duty service.  Post service residuals, including hand pain, have been indicated.  The Board notes a July 2014 peripheral nerves disability benefit questionnaire reflecting no neurological impairment of the upper extremities.  Regardless, the requirement of a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007). 

As the record reflect post-surgical residuals of carpal tunnel syndrome with clear onset during a period of active service, service connection for bilateral carpal tunnel syndrome, status post release, is warranted.  38 C.F.R. § 3.303(a).

B.  Anemia

The Veteran also claims entitlement to service connection for anemia.

A July 2004 private treatment report from the Carle Clinic reflects that the Veteran endorsed a history of anemia.

During the Veteran's third period of active service form 2005 to 2009, in December 2006, it was noted that the Veteran had anemia.

A February 2009 report reflects that the Veteran had long-standing anemia.  The Veteran was unclear of the duration.  The examiner noted that the etiology of his anemia was not clear.  He had been taking iron supplements.  

A May 2010 VA examination report reflects that the Veteran reported diagnosis of anemia in 2006.  He was on iron sulfate medication.  After examination and blood testing, the examiner diagnosed anemia.

A July 2014 hematologic and lymphatic conditions disability benefits questionnaire reflects that the Veteran had anemia, but it was not caused by treatment for hematologic or lymphatic condition.  There were no relevant findings, signs or symptoms.

In sum, the record reflects diagnosis of anemia during the Veteran's period of active service from 2005 to 2009.  In addition, the record reflects current diagnosis of anemia.  While there is indication of earlier onset of anemia prior to entry into his third period of active service in March 2005, the Veteran's service treatment records are unavailable and the Board is unable to pinpoint the exact date of onset of anemia.  Given the Board's heightened duties in the case, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that anemia had its onset in service.  Accordingly, service connection for anemia is warranted.


ORDER

Service connection for bilateral carpal tunnel syndrome, status post release, is granted.

Service connection for anemia is granted.


REMAND

The Board's review of the record reveals that additional development on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

Bilateral Knee

The Veteran contends that he suffers from bilateral knee disability that had its onset in service.

As indicated above, only a portion of the Veteran's service treatment records are available.  Records of treatment from his period of service from March 2005 to June 2009 do not discuss knee disability, and knee problems are not indicated on his Medical Evaluation Board report dated in March 2009.

On VA general medical examination in May 2010, the Veteran endorsed knee pain with an onset late the previous year.  After physical examination, the examiner diagnosed bilateral knee arthralgia.

A July 2014 knee and lower leg conditions disability benefits questionnaire reflects assessment of knee pain, but no underlying disorder was identified.

However, private treatment records from Phoenixville Orthopedic Associates dated in 2010 and 2011 reflect the Veteran had been seen with complaint of knee pain and undergone bilateral knee injections.  A June 2010 report notes that MRI showed extensive left knee osteonecrosis of the medial and lateral femoral condyles.  The right knee showed a similar, but smaller area on the lateral femoral condyle. An impression of bilateral knee pain, believed due to osteonecrosis, was indicated.

While the Veteran has been provided a VA examination, as no knee disability was diagnosed, the examiner did not provide an opinion with respect to etiology.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the diagnosis and treatment knee disability shortly after discharge from service, the Veteran's report of chronic knee pain since service, as well as the Board's heightened duties due to the unavailability of service treatment records, the Board believes that an additional examination and opinion should be obtained. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.





Allergic Rhinitis

A July 2004 report from Carle Clinic reflects that the Veteran had sinus symptoms with allergies, relieved with Allegra. A February 2005 report documents treatment for allergies with Allegra.

The Veteran's treatment records from his period of service from 2005 to 2009 also note treatment for allergies.  Continued records from the Carle Clinic reflect treatment for seasonal allergies.

Treatment records from Dr. R. dated from 2006 and 2008 note a chronic condition of "allergies."

A February 2009 treatment report reflects allergic rhinitis, well controlled on Loratadine. The Veteran indicated that he had a long history of seasonal allergic rhinitis.  

A May 2010 VA general medical examination reflects that the Veteran reported onset of allergies in February 2004.  He took Loratadine.  The examiner diagnosed allergies.

On a July 2014 disability benefits questionnaire, the examiner indicates that the Veteran had or had been diagnosed with a sinus, nose, throat, larynx, or pharynx condition; however, the examiner did not select any condition, including allergic rhinitis.  Rather, she only noted diagnosis of esophageal reflux.

Based on these examination findings, it is unclear as to whether the condition had resolved or rather whether the symptoms were more appropriately encompassed in the Veteran's gastroesophageal reflux disease.  In addition, the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain, 21 Vet. App. at 321. Therefore, the fact that allergic rhinitis was not found examination does not negate the need for a medical opinion addressing the etiology of any sinus/allergy condition present during the pendency of this claim.

Given the foregoing, the Board believes that another examination with clarification on the Veteran's diagnosis and opinion on etiology is necessary to resolve the claim.

Coronary Vasospasm

Treatment records from the Carle Clinic during the Veteran's third period of active service reflect that in July 2005, he was seen for chest discomfort and underwent stress testing with heart catheterization.  These tests revealed mild coronary spasm and mild left anterior descending coronary artery (LAD) bridging.  At that time, the treating physician concluded that the Veteran's spells were in no way related to his cardiac situation.  On treatment in August 2005, an assessment of myocardial bridging involving the mid LAD and spasms was indicated.

In November 2008, the Veteran was seen at Alderfer and Travis Cardiology.  At that time, it was noted that the Veteran had a history of coronary spasm in 2005 relieved on Norvasc.  He had constant daily chest discomfort that was worse with activity.  The examiner noted that the Veteran had no had recurrent spasm since starting Norvasc.   His EKG abnormality was very mild but unexplained.  The examiner was reluctant to perform another stress test as prior study showed LAD territory ischemia and he would not treat it unless there was new regional dysfunction on resting EKG in the LAD distribution.

A February 2009 report from Alderfer and Travis Cardiology reflects that the Veteran had experienced 3 to 4 severe episodes of chest pain over the past year.  The examiner noted that the Veteran's episodes of chest pain happened later in the day, and with known coronary spasm.  An impression of mild LAD bridging and coronary spasm, by 2005 catheterization, was noted.

A December 2009 hospitalization report from Phoenixville Hospital reflects that the Veteran presented with complaint of chest pain.  A clinical impression of chronic chest and abdominal pain was indicated.

On VA examination in May 2010, the Veteran reported that he had been diagnosed with myocardial bridging and vasospasm, for which he had a stress test done in 2005, which was abnormal.  Cardiac catheterization was done, and he was diagnosed with coronary vasospasm.  The Veteran reported that he still got occasional chest pain.  He took Norvasc for treatment.  After physical examination, the examiner diagnosed coronary vasospasm.

A July 2014 heart conditions disability benefits questionnaire reflects that the examiner found that the Veteran did not have, nor had ever had, a heart condition.   She indicated that EKG showed mild ST wave changes.  These examination findings appear to be inconsistent with the Veteran's treatment records during the period of service from 2005 to 2009 as well as the 2010 VA examiner's findings.

Moreover, the RO has indicated in the September 2016 Supplemental Statement of the Case that LAD bridging is a birth defect as defined by the National Institute of Health.  The Board notes that congenital or developmental abnormalities and refractive error are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Given that the record contains conflicting evidence on the Veteran's diagnosis, and possible congenital heart defect that has possibly been aggravated by service, the Board finds that medical opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Lumbar and Cervical Spine

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various examinations pertaining to his service-connected lumbar and cervical spine disabilities.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided new VA examinations with respect to the lumbar and cervical spine, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

All Claims

With respect to all requested examinations, the Board notes that the record reflects that the Veteran is incarcerated.  The AOJ should follow the VA Adjudication Procedure Manual protocol for scheduling examinations of incarcerated veterans, if it is determined that the Veteran is still incarcerated.

In addition, the Board notes that the examiner providing the July 2014 disability benefits questionnaires indicated that she had reviewed state prison medical records.  However, these records are not associated with the claims file.  Efforts to obtain these records should be undertaken while the matters are on remand.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, to specifically include all records of treatment from the Veteran's incarceration.

 2.  With respect to all requested examinations, if Veteran is currently incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. See M21-1, Part III.iv.3.A.9.d. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for the requested VA examinations related to his claims.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right and left knee disabilities. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  The examiner is advised that service treatment records for the periods from March 1982 to March 1992 and November 2003 to March 2004 are unavailable.

The examiner should identify all right and/or left knee disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifest in service or within one year of discharge thereof, or is otherwise medically related to service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner is also asked to consider and address the 2010-2011 private treatment records documenting diagnosis of osteonecrosis.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed coronary vasospasm. Any indicated tests should be accomplished. The examiner should review the record prior to examination. The examiner is advised that service treatment records for the periods from March 1982 to March 1992 and November 2003 to March 2004 are unavailable.

The examiner should identify whether the Veteran has (or has had since service) a heart disorder, to include coronary vasospasm.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder is due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, or is otherwise related to or had its onset in service.  In providing the requested opinions, the examiner is asked to consider and review the private treatment records dated in 2005 reflecting coronary vasospasm and myocardial bridging as well as records documenting continued complaint of chest pain.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed allergic rhinitis. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  The examiner is advised that service treatment records for the periods from March 1982 to March 1992 and November 2003 to March 2004 are unavailable.

The examiner should identify whether the Veteran has (or has had since service) a sinus disorder, to included rhinitis and seasonal allergies.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder first manifest in service or is otherwise medically related to service, to include treatment for seasonal allergic rhinitis.  The examiner should consider and address the medical treatment records dated in 2004 reflecting history of allergies.

The examiner is asked to provide an opinion on etiology, even if such condition had resolved at the time of examination.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar and cervical spine disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the lumbar and cervical spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also indicate if there is ankylosis of the lumbar or cervical spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar and/or cervical spine disability, if applicable.

The examiner should also comment on the impact of the Veteran's lumbar and cervical spine disabilities on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

6. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


